  Case 4:18-cv-00159-O Document 61 Filed 08/27/20          Page 1 of 9 PageID 872



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                             FORT WORTH DIVISION

KATHIE CUTRER,                               §
                                             §
                            PLAINTIFF,       §
                                             §
VS.                                          §        CA NO. 4:18-CV-00159-O
                                             §
TARRANT COUNTY LOCAL WORKFORCE               §
DEVELOPMENT BOARD D/B/A TARRANT              §
COUNTY WORKFORCE SOLUTIONS [SIC],            §
AND INSPERITY, INC.,                         §
                                             §
                            DEFENDANTS.      §



               WORKFORCE SOLUTIONS’ MOTION TO COMPEL AND
                       MEMORANDUM IN SUPPORT



                                         MOTION

      Pursuant to Fed. R. Civ. P. 37(a)(3)(B) and 37(a)(5), Defendant respectfully

moves to compel the following:

       Verification of Plaintiff’s      putative   answers   to   Defendant’s    First
        Interrogatories; and

       A full, complete, supplemental answer to Interrogatory No. 7 of
        Defendant’s First Interrogatories (seeking identification of Plaintiff’s health
        care providers); 1 and

       Full, complete, supplemental production of documents in response to
        Defendant’s Request No. 8 of Defendant’s First Requests for Production
        (seeking production of Plaintiff’s medical records); and

       Full, complete, answers to Defendant’s Second Interrogatories—still
        unanswered nearly six months after they were first served—without
        objections (all of which, if any, have been waived); and



      1   So Defendant can subpoena relevant medical records.

                                                                                     1
  Case 4:18-cv-00159-O Document 61 Filed 08/27/20         Page 2 of 9 PageID 873



    Responses to and full, complete document production called for by
     Defendant’s Second Requests for Production—also still unanswered nearly
     six months after they were first served—without objections (all of which, if
     any, have been waived).

   The motion is based on the following grounds.

                                          I.

   PLAINTIFF HAS FAILED TO VERIFY HER INITIAL INTERROGATORY
   RESPONSES DESPITE NUMEROUS REQUESTS FOR VERIFICATION.

   In January, Defendant served a first set of interrogatories and requests for

production on Plaintiff. After having been afforded multiple extensions of time in

which to respond, on February 27, 2020, Plaintiff served unverified responses to

the interrogatories. 2 App. Ex. 1. 3 Despite repeated requests for verification of the

responses, no verification has been provided.

                                         II.

   DESPITE REPEATED REQUESTS, PLAINTIFF HAS FAILED/REFUSED
   TO SUPPLEMENT HER ANSWER TO INTERROGATORY NUMBER 7,
   SEEKING INFORMATION CONCERNING HER MEDICAL HISTORY
   AND TREATMENT.

   Interrogatory No. 7 in the first set of interrogatories seeks information

concerning Plaintiff’s medical history and treatment (id., pp. 6-7)—all plainly

relevant to Plaintiff’s claims of disability discrimination, failure to provide
reasonable accommodation, and damages for mental anguish. See, e.g., Talley v.

Spillar, 2017 WL 9288622, at 3 (W.D. Tex. Mar. 31, 2017) (“[C]ourts considering

the issue have generally found that the identities of health providers, the dates

of treatment and the nature of the treatment are relevant to claims for emotional

distress damages.”); EEOC v. Methodist Hosps. of Dallas, 2016 WL 10703743, at


   2 The putative responses also failed to bear a Rule 11 and Rule 33(b)(5)
signature of counsel.
   3  Unless otherwise indicated, references to exhibits are to the exhibits
contained in the Appendix of exhibits being concurrently filed.

                                                                                    2
  Case 4:18-cv-00159-O Document 61 Filed 08/27/20        Page 3 of 9 PageID 874



2 (N.D. Tex. June 15, 2016) (“[T]his Court has previously held that medical

records are discoverable in discrimination cases where damages for mental

anguish are sought.”); Anderson v. Georgia-Pacific Wood Products, LLC, 2012 WL

2998344, at 4 (M.D. Ala. July 23, 2012) (ordering production of disability

discrimination plaintiff’s medical and mental health records) Merrill v. Waffle

House, Inc., 227 F.R.D. 467, 471 (N.D. Tex. 2005). Additionally, Plaintiff is not

entitled to back pay during any period in which she has been medically unable

to work. See, e.g., Gamboa v. Henderson, 240 F.3d 1074 (5th Cir. 2000) (“[back

pay] damages strike us as inappropriate if the plaintiff claims that she is unable

to work because she is disabled.”); Saulpaugh v. Monroe Cmty. Hosp., 4 F.3d 134,

145 (2d Cir.1993) (denying back pay for period during which plaintiff was

disabled); Walston v. School Bd., 566 F.2d 1201, 1206 (4th Cir. 1977) (“she may

not recover for the school year during which she was pregnant and unable to

teach”); Nofles v. State Farm Mut. Auto. Ins. Co., 101 F.Supp.2d 805, 820 (E.D.

Mo. 2000) (plaintiff could not recover back pay for period during which she was

unable to work because of disability).

   In her original, unsworn putative answer to Interrogatory No. 7 (App. Ex. 1,

p. 7), Plaintiff stated: “The Plaintiff will also supplement with a chronological

detail of her visits”—yet, no such supplementation has been made.

   Additionally, in recent filings (e.g., Docket Nos. 42, 46, 47, 53, and 54)

Plaintiff has sought multiple extensions of time in which to respond to

Defendant’s pending motion for summary judgment, an indefinite continuance

of the lawsuit, and other relief—all based in substantial part on plaintiff’s alleged

medical condition over the past six months, including surgery and purported

administration of narcotic pain medication which has supposedly left her

incoherent. Numerous representations concerning Plaintiff’s medical condition

were also made on the record in open court during the recent hearing on August
                                                                                   3
  Case 4:18-cv-00159-O Document 61 Filed 08/27/20        Page 4 of 9 PageID 875



14th. Plaintiff has never provided the chronology of medical care promised in her

putative answer served more than six months ago. Additionally, under Fed. R.

Civ. P. 26(e), Plaintiff is under a duty to supplement her response to Interrogatory

No. 7 with medical information since February 27th. However, despite repeated

requests for supplementation—more than a dozen—Plaintiff has failed/refused

to provide a supplemental response to Interrogatory No. 7. 4

                                        III.

   DESPITE REPEATED REQUESTS, PLAINTIFF HAS LIKEWISE
   FAILED/REFUSED TO SUPPLEMENT HER DOCUMENT PRODUCTION
   WITH SUBSEQUENT MEDICAL RECORDS.

   Similarly, Request for Production No. 8 (Docket No. 2, pp. 18-19) requested

production of Plaintiff’s medical records. Despite repeated requests, Plaintiff has

failed/refused to make supplemental production of her medical records since

February 27, 2020. 5

                                        IV.

   PLAINTIFF HAS FAILED/REFUSED TO PROVIDE ANSWERS TO
   SECOND INTERROGATORIES AND SECOND REQUESTS FOR
   PRODUCTION SERVED NEARLY SIX MONTHS AGO.

   On March 3, 2020, Defendant served a second set of interrogatories and

requests for production on Plaintiff. App. Exs. 3 and 4.

   Now, nearly six months later and despite repeated requests for responses—

made on, e.g., August 2, 5, 20, 21, 24, and 25—Plaintiff has failed to answer any




   4 In this regard, Plaintiff has also failed to provide the Court with any specific
medical evidence to support her recent requests for relief, despite promising the
Court during the hearing nearly two weeks ago that such evidence would be
forthcoming.
   5 Plaintiff’s responses to Defendant’s First Requests for Production also failed
to contain a Rule 11 signature of Plaintiff’s counsel.

                                                                                   4
  Case 4:18-cv-00159-O Document 61 Filed 08/27/20       Page 5 of 9 PageID 876



of the interrogatories or respond to any of the requests for production.

Accordingly, all objections to the discovery requests have been waived.

   Additionally, responses to these interrogatories and requests for production

are particularly important and relevant given that Plaintiff was allowed to

withdraw her deemed admissions. Specifically, one of the objectives of

Defendant’s Requests for Admission was to seek verification of documents

relevant to Defendant’s failure-to-exhaust-administrative-remedies ground for

summary judgment. For example, the Requests sought acknowledgement that a

draft Charge of Discrimination containing Plaintiff’s retaliation allegations and

sent by the EEOC to Plaintiff’s counsel for Plaintiff’s signature was never signed

and returned to the EEOC. After initially admitting those facts in responses

Plaintiff filed with the Court on July 31 (Docket No. 47), in Plaintiff’s latest

responses to the Requests for Admission (App. Exs. 6 and 8) Plaintiff makes

inconsistent objections to one of the requests and denies the remainder. 6




   6  Pursuant to the Court’s Order (Docket No. 60) which “undeemed” Plaintiff’s
admissions in toto and allowed Plaintiff to serve new responses, on August 20
Plaintiff initially served responses riddled with wholly improper objections and
which neither admitted nor denied most of the requests. App. Ex. 6. After these
deficiencies and improprieties were pointed out to Plaintiff’s counsel (App. Ex. 7),
on August 25 Plaintiff served “amended” responses. App. Ex. 8.

                                                                                  5
                 Case 4:18-cv-00159-O Document 61 Filed 08/27/20   Page 6 of 9 PageID 877




DOCKET NO. 47 (07/31/20)            APP. EX. 6 (08/20/20)                     APP. EX. 8 (08/25/20)




                                                                                                      6
  Case 4:18-cv-00159-O Document 61 Filed 08/27/20       Page 7 of 9 PageID 878



   When the Requests for Admission were initially served, in anticipation that

Plaintiff might improperly attempt to deny obvious, self-evident facts, Defendant

simultaneously served the Second Interrogatories and Second Requests for

Production. App. Exs. 3 and 4. Apropos to the forgoing example regarding the

draft retaliation charge, Interrogatory No. 22 (App. Ex. 3, p. 24) asked:

   If you contend you perfected a Charge against Defendant of unlawful
   retaliation under the ADA, state the facts and basis on which you make
   such contention, including, e.g., the document which you contend
   constitutes a perfected Charge, the date of filing and identity of the
   agency with which you claim to have filed the Charge, the Charge/claim
   number assigned to the Charge by the governmental agency responsible
   for processing the Charge, the date on which you signed any such Charge
   under oath or made verification of the Charge subject to the penalty of
   perjury, etc.

   Similarly, Request for Production No. 42 (App. Ex. 4, p. 29) asked for

production of:

   All documents, if any, which you contend constitute a PERFECTED Charge
   against DEFENDANT of unlawful retaliation under the ADA.
   Given Plaintiff’s current denials of many of the Requests for Admission,

proper responses to the interrogatories and document production are essential.

Yet, nearly six months after service of the discovery requests and after repeated

requests for responses, Plaintiff has consistently failed/refused to answer the

discovery.

                   CONCLUSIONS AND REQUESTED RELIEF

      For all of the foregoing reasons, Defendant respectfully requests that

Plaintiff be ordered to forthwith:

    Provide verification of her putative answers and a Rule 11 signature of
     counsel to Defendant’s First Interrogatories;

    Provide a full, supplemental answer to Interrogatory No. 7 of Defendant’s
     First Interrogatories to include a chronology of her medical treatment both
     before and since February 27, 2020;

                                                                                 7
  Case 4:18-cv-00159-O Document 61 Filed 08/27/20     Page 8 of 9 PageID 879



    Supplement her production of documents in response to Request No. 8 of
     Defendant’s First Requests for Production by providing her medical records
     since February 27, 2020;

    Fully answer, without any objections, Defendant’s Second Interrogatories;

    Respond without any objections to Defendant’s Second Requests for
     Production and produce all responsive documents.

   Additionally, pursuant to Fed. R. Civ. P. 37, Defendant should be awarded

reasonable attorney fees and costs incurred in connection with prosecution of

this motion. Defendant requests seven (7) days from the date of the Court’s order

in which to submit an appropriate attorney fee application.

                                     Respectfully Submitted,

                                     /s/ John L. Ross
                                     JOHN L. ROSS 7
                                     Texas State Bar No. 17303020

                                     THOMPSON, COE, COUSINS & IRONS, L.L.P.
                                     700 North Pearl Street, Suite 2500
                                     Dallas, Texas 75201
                                     Telephone: (214) 871-8206
                                     Fax:        (214) 871-8209
                                     Email:      jross@thompsoncoe.com

                                     ATTORNEYS FOR DEFENDANT




   7 Board Certified in Labor & Employment Law and Civil Trial Law by the
Texas Board of Legal Specialization.

                                                                               8
  Case 4:18-cv-00159-O Document 61 Filed 08/27/20       Page 9 of 9 PageID 880



                       CERTIFICATE OF CONFERENCE


   As reflected in the motion and in App. Ex. 7, I certify that I have (1) on at

least five occasions between March 12 and August 25, 2020, requested from

opposing counsel a verification from Plaintiff for Plaintiff’s responses to

Defendant’s First Interrogatories; (2) on at least 12 occasions between August 1

and August 25, 2020, requested from Plaintiff’s counsel answers, responses, and

document production in response to Defendant’s Second Interrogatories and

Second Requests for Production; and (3) on at least 10 occasions have requested

from opposing counsel a supplemental answer to Interrogatory No. 7 and

Request for Production No. 8 (both regarding Plaintiff’s medical history and

records), and have been unable to secure any of the foregoing.

                                      /s/ John L. Ross
                                      JOHN L. ROSS

                          CERTIFICATE OF SERVICE

   Pursuant to Fed. R. Civ. P. 5(b)(2)(E) and 5(b)(3), I hereby certify a true and

correct copy of the foregoing document was filed electronically and notice of the

filing was thereby given to Plaintiff’s counsel on the date file-stamped by the

Clerk. Parties may access this filing through the court’s electronic filing system.

                                      /s/ John L. Ross
                                      JOHN L. ROSS




                                                                                 9
